DETAILED ACTION
The communication dated 6/10/2021 has been entered and fully considered.
Claims 6-10 were canceled. Claims 1-5 and 11-12 were amended. Claims 1-5 and 11-24 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 6/10/2021, with respect to claims 1-10 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejections of claims 1-10 have been withdrawn.
Applicant’s arguments, see page 9, filed 6/10/2021, with respect to claims 6-10 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 6-10 have been withdrawn.

Allowable Subject Matter
Claims 1-5 and 11-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claims 1 and 11, Knight et al. U.S. Patent 5,431,545, the closest prior art, teaches in-situ treatment utilizing either a series of centrifugal pumps, so as to increase pressure, or used in parallel to clean the conduits with increased flow (col. 2, 11. 5-13). 
Claims 2-5 are allowed as they are dependent upon allowed claim 1.
Claims 12-24 are allowed as they are dependent upon allowed claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711